FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MISSAK KARABET KAVLAKIAN,                        No. 10-70745
a.k.a. Kolakian,
                                                 Agency No. A078-440-592
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Missak Karabet Kavlakian, a native and citizen of Lebanon, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998), and we deny the petition for

review.

      Substantial evidence supports the agency’s finding that Kavlakian failed to

demonstrate changed or extraordinary circumstances sufficient to excuse the delay

in filing his asylum application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly,

we deny the petition as to Kavlakian’s asylum claim.

      The agency found Kavlakian failed to establish who shot at him or for what

purpose, and the three visits from alleged Hezbollah members did not result in

threats or harm. Substantial evidence supports the agency’s denial of withholding

of removal because Kavlakian did not establish past persecution, see Singh, 134

F.3d at 967 (petitioner’s experiences must rise to the level of persecution and have

occurred because of a protected ground), or a clear probability of future

persecution, see Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000) (petitioner did

not establish a reasonable fear of future persecution on account of a protected

ground); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution too speculative).




                                          2                                     10-70745
      Substantial evidence also supports the agency’s denial of CAT relief because

Kavlakian failed to establish he more likely than not will be tortured if returned to

Lebanon. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      Finally, we reject Kavlakian’s arguments regarding credibility because the

agency did not make an adverse credibility finding.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-70745